DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 06/14/2022 has been entered. Claims 1-3 and 5-13 are pending. Claim 4 has been canceled. Claims 8-13 have been withdrawn. Amendments to the claims have overcome all objections and 112 rejections previously set forth.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yageta et al., (US 20120177975 A1) hereinafter Yageta.
Regarding Claim 1, Yageta discloses an electrode assembly (Yageta [0001], embodiment in Fig. 7, [0087]-[0095]) comprising:
A separator 30X (Yageta [0089], Fig. 7) configured to include a first insertion portion “30-2” formed in a first direction (Yageta [0089], Annotated Fig. 7) and a second insertion portion “30-3” formed in a second direction (Yageta [0089], Annotated Fig. 7), which are alternately stacked in a zig-zag pattern (Yageta [0089], Fig. 7);
a first electrode “20-1” inserted into the first insertion portion created by the space between separator portions “30-1” and “30-2” (Yageta [0089], Annotated Fig. 7); 
a second electrode “10-1” inserted into the second insertion portion created by the space between separator portions “30-2” and “30-3” (Yageta [0089], Annotated Fig. 7) while the separator “30X” (specifically portion “30-2”) is disposed between the first electrode “20-1” and the second electrode “10-1” (Yageta [0089]); 
a sealing portion “36a” configured to bond opposite surfaces of separator portions “30-1” and “30-2” of the separator “30X” (Yageta [0089]), separator is bonded along a vertical Y axis, (see Annotated Fig. 7) into which the first electrode “20-1” is inserted therebetween, since sealing portion “36a” seals facing surfaces “30-1”, “30-2” of separator “30X” on either sides of crease “31a”, (Yageta [0089], Annotated Fig. 7), 
wherein opposite surfaces of the separator “30X” along the vertical Y axis with the second electrode “10-1” interposed therebetween at the second insertion portion between separator portions “30-2” and “30-3” is free of the sealing portion “36a”, since the second sealing portion “36b” is located on the opposite side in the X-direction at the second electrode crease “31b” to accommodate the tab of second electrode “10-1” (Yageta [0089]-[0090], Annotated Fig. 7);
and a lead tab (Yageta [0042] tab shaped leads not labeled in Fig. 7, but analogous to “27”, “17” in Fig. 1A) configured to include a first current collecting tab protruding from and connected to the rest of the plate shaped electrode “20-1” (Yageta Annotated Fig. 7), and a second current collecting tab protruding from and connected to the second electrode “10-1” (Yageta Annotated Fig. 7), 
wherein the first current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36a” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator (Yageta Annotated Fig. 7), and the first current collecting tab is drawn out in a third direction different from the first direction (Yageta Annotated Fig. 7, third direction), and 
wherein the second current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36b” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator (Yageta Annotated Fig. 7), and the second current collecting tab is drawn out in a fourth direction different from the second direction (Yageta Annotated Fig. 7, Fourth direction), 
and wherein the sealing portion “36a” is disposed on a first side of the separator “30X” from which the first current collecting tab is drawn out (third direction, Yageta Annotated Fig. 7), and a second sealing portion “36b” is diposed on a second side of the separator “30X” opposite from the first side in the X direction (Annotated Fig. 7).

    PNG
    media_image1.png
    568
    717
    media_image1.png
    Greyscale

Yageta Annotated Fig. 7 (Claim 1)
Regarding Claim 2, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the separator “30X” is formed as a continuous zigzag type (Yageta [0088]) between the first electrode “20-1” and the second electrode “10-1” (Yageta Annotated Fig. 7 per claim 1 above), the separator “30X” in which the first insertion portion created by the space between separator portions “30-1” and “30-2” and the second insertion portion created by the space between separator portions “30-2” and “30-3” are alternately formed (Yageta Annotated Fig. 7 per claim 1 above).
Regarding Claim 3, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the sealing portion “36a” bonds opposite surfaces of the separator “30X” (Yageta Annotated Fig. 7 per claim 1 above) with the first electrode “20-1” interposed therebetween at the first insertion portion between separator portions “30-1” and “30-2” (Yageta [0089, Annotated Fig 7 per claim 1 above).
Regarding Claim 5, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the sealing portion “36a” bonds edges of the separator “30X” (Yageta [0089]) in which the first electrode “20-1” and the second electrode “10-1” are stacked in plural (other negative electrodes “20-2”, “20-3”, other positive electrodes “10-2” Yageta [0089], Annotated Fig. 7 per claim 1 above).
Regarding Claim 7, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the sealing portions “36a” bond the separator “30X” by heat sealing (Yageta [0089]) which is thermal welding.
Regarding Claim 6, Yageta discloses an electrode assembly (Yageta [0001]) comprising:
A separator 30X (Yageta [0089], Fig. 7) configured to include a first insertion portion “30-2” formed in a first direction (Yageta [0089], Annotated Fig. 7 below) and a second insertion portion “30-3” formed in a second direction (Yageta [0089], Annotated Fig. 7), which are alternately stacked in a continuous zig-zag type separator between a first electrode “20-1” and a second electrode “10-1” (Yageta [0089], Annotated Fig. 7), the separator “30X” in which the first insertion portion “30-2” and the second insertion portion “30-3” are alternately formed (Yageta Annotated Fig. 7);
the first electrode “20-1” inserted into the first insertion portion “30-2” (Yageta [0089], Annotated Fig. 7); 
the second electrode “10-1” inserted into the second insertion portion “30-3” (Yageta [0089], Annotated Fig. 7) while the separator “30X” is disposed between the first electrode “20-1” and the second electrode “10-1” (Yageta [0089]); 
a sealing portion “36a” configured to bond opposite surfaces of the separator “30X” (Yageta [0089]) on either sides of crease “31a”, (Yageta [0089]), where separator is bonded along a vertical Y axis, (see Annotated Fig. 7) into which the first electrode “20-1” and second electrode “10-1” are inserted with the separator interposed therebetween (Yageta [0089], Annotated Fig. 7), 
and a lead tab (Yageta [0042] tab shaped leads “27”, “17” Fig. 1A) configured to include a first current collecting tab protruding from and connected to the rest of the plate shaped electrode “20-1” (Yageta Annotated Fig. 7), and a second current collecting tab protruding from and connected to the second electrode “10-1” (Yageta Annotated Fig. 7), 
wherein the first current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36a” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator (Yageta Annotated Fig. 7), and the first current collecting tab is drawn out in a third direction different from the first direction (Yageta Annotated Fig. 7, third direction), and 
wherein the second current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36b” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator (Yageta Annotated Fig. 7), and the second current collecting tab is drawn out in a fourth direction different from the second direction (Yageta Annotated Fig. 7, Fourth direction), 
wherein the sealing portion “36a” bonds first edges of the separator “30X” (See Yageta Annotated Fig. 7 below) at an uppermost side (Yageta Annotated Fig. 7) with second edges of the separator “30X” at a-4-115901432.1 Appin No. 16/345,206Amdt date November 8, 2021Reply to Office action of August 9, 2021lowermost side (Yageta Annotated Fig. 7), 
wherein the first edges are disposed on a first side (side of “30-1”) of the separator “30X” from which the first current collecting tab is drawn out (Yageta Annotated Fig. 7), and the second edges are disposed on a second side (side of “30-2”) of the separator “30X” opposite from the first side “30-1” since they are opposite sides of separator,
wherein the first electrode “20-1” and the second electrode “10-1” are stacked (Yageta [0089]) between the uppermost side and the lowermost side in the Y direction, inside respectively the first insertion portion and the second insertion portion (Yageta Annotated Fig. 7).

    PNG
    media_image2.png
    598
    763
    media_image2.png
    Greyscale

Yageta Annotated Fig. 7 (Claim 6)
Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Yageta, have been fully considered but they are not persuasive. 
Applicant argues regarding the rejection of Claim 1 that Yageta does not disclose wherein the sealing portion is configured to bond opposite surfaces of a separator along a vertical axis, since it is alleged that the second sealing portion “36b” is located at the opposite side in the X-direction. 
However, it is noted that the sealing portion is configured to bond opposite surfaces of the separator along a vertical axis, that is, along the crease line “31a”, in addition to having sealing portions “36a”, “36b” located at opposite ends of the separator in the horizontal direction. It is taken that if the separator “30x” were to be unfolded into a flat strip like instant Fig. 4, the sealing portion “36a” would be bonding two opposite surfaces along a vertical axis. 
Applicant further argues that Yageta fails to teach wherein the second sealing portion is disposed on a second side of the separator opposite from the first side. This argument is moot in view of the rejection to claim 1 as set forth above, since Yageta does teach wherein the second sealing portions are disposed on a second side of the separator.
Applicant argues that the dependent claims are thus allowable by nature of dependency. This argument is moot in view of the rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722